United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51163
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERRY RAY PENNELL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:02-CR-284-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Terry Ray Pennell was convicted by a jury of wire fraud,

engaging in monetary transactions in property derived from

unlawful activity, and laundering monetary instruments.

Previously, we affirmed the district court’s loss calculation but

we vacated Pennell’s sentence and remanded for resentencing under

United States v. Booker, 543 U.S. 220 (2005).    United States v.

Pennell, 409 F.3d 240, 245–46 (5th Cir. 2005).   On remand, the

district court deviated downward in sentencing Pennell to

concurrent 36-month terms of imprisonment and to concurrent

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51163
                                -2-

three-year periods of supervised release.    The district court

again ordered Pennell to pay $234,552.48 in restitution.    Pennell

gave timely notice of his appeal.

     Pennell contends that the amount of the loss should have

been determined by the jury rather than the district court.

Pennell was sentenced on remand pursuant to advisory guidelines.

There was no Sixth Amendment violation.     See United States v.

Johnson, 445 F.3d 793, 797-98 (5th Cir. 2006).    Pennell contends

also that the district court erred in determining that the actual

loss was $234,552.48.   He contends that the district court should

not have included in that sum a $37,000 term loan.    This issue

exceeds the scope of our remand order.    See United States v.

Hamilton, 440 F.3d 693, 697–99 (5th Cir. 2006).    The judgment is

AFFIRMED.